—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied plaintiffs motion for summary judgment against defendant Vyachslav Sulaymanov. Sulaymanov presented evidence that plaintiff took the note with actual knowledge of a defense to the note, raising a triable issue whether plaintiff is a holder in due course (see, Fazio v Loweth, 112 AD2d 135, 137; UCC 3-302 [1] [c]). Even if plaintiff is a holder in due course, summary judgment was properly denied. Sulaymanov’s allegations of fraud in the inducement and misrepresentation, defenses that may be raised against a holder in due course (see, Pioneer Credit Corp. v Bon Bon Cleaners Corp., 38 AD2d 743; UCC 3-305 [2] [c]), raise a triable issue of fact.
The court did not abuse its discretion in denying plaintiff a default judgment against defendant Jacob Moskowitz and granting his motion to serve a late answer. Moskowitz provided a reasonable excuse for the delay and demonstrated that he has a meritorious defense (see, CPLR 3012 [d]; cf., Genen v McElroy, 213 AD2d 511). (Appeal from Order of Supreme Court, Kings County, Vinik, J.—Summary Judgment.) Present— Green, J. P., Lawton, Wesley, Doerr and Boehm, JJ.